Citation Nr: 0828472	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for lumbothoracic disc 
disease with arthritis.  


REPRESENTATION

Appellant represented by:	Q. Byrum Hurst, Jr., attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which denied the 
benefits sought on appeal.

The veteran presented testimony via videoconference before a 
Veterans Law Judge in May 2004.  The hearing transcript has 
been associated with the claims folder and has been reviewed.  

The record contains two prior denials of claims for service 
connection for back pain, first by a May 1943 rating 
decision, and second by a notice in February 1990, citing a 
lack of new and material evidence.

When the veteran submitted an application for service 
connection for a back disorder in March 2003, however, he had 
been diagnosed with degenerative disc disease of the lumbar 
spine, with arthritic changes.  Because at the time of his 
1943 and 1990 denials, the veteran did not have a diagnosed 
back disorder, the Board finds that the back claim currently 
on appeal is for a disability that was not considered by the 
RO in any prior final denial.  Thus, such is appropriately 
viewed as a new claim, and new and material evidence is not 
required prior to adjudication. See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (holding that a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, can not be the same claim when it has not 
been previously considered.)

In December 2005, the Board denied these claims.  Pursuant to 
a Joint Motion on Appeal, the United States Court of Appeals 
for Veterans Claims (Court), in a January 2008 Order, vacated 
the December 2005 Board decision and remanded the matter for 
further action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion filed on appeal it was concluded that the 
January 2005 and March 2005 VA examinations did not provide 
adequate rationale for the conclusions reached.  

As noted, in May 2004, the veteran presented testimony at a 
videoconference hearing before a Veterans Law Judge.  In July 
2008, another personal hearing was offered to the veteran, as 
the Veterans Law Judge who conducted the May 2004 hearing is 
no longer employed by the Board.  In the same month, the 
veteran responded, indicating that he wanted to attend a 
hearing at the Little Rock Regional Office before a traveling 
Veterans Law Judge.   

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007).  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo special spine and nerve 
examinations.  The examiners should be 
requested to render opinions regarding 
whether there is a 50 percent probability 
or greater that current degenerative disc 
disease of the lumbar spine with 
arthritis and lower extremity peripheral 
neuropathy are related to spinal 
procedures that were conducted while the 
veteran was on active duty.  The claims 
folder should be made available to the 
examiners for review in conjunction with 
the examinations, and the examiners 
should acknowledge such review in the 
examination reports.  The examiners 
should provide the rationale for all 
conclusions reached.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case  that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.  

3.  If the benefits sought on appeal are 
not granted, schedule the veteran for a 
Travel Board hearing at the RO.  Notify 
him of the scheduled hearing at the 
latest address of record, to include the 
correct zip code.  The veteran, and his 
representative, should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Thereafter, the case should be returned to the Board for 
further appellate consideration.   The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



